~   .. ---                                                                                                                                                r,   2.
    AO 245B (Rev. 02/08/2019) Judgment in a Criminal Petty Case (Modified)                                                                  Page I of I   C).. _)



                                              UNITED STATES DISTRICT COURT
                                                   SOUTHERN DISTRICT OF CALIFORNIA

                           United States of America                                 JUDGMENT IN A CRIMINAL CASE
                                      v.                                            (For Offenses Committed On or After November I, 1987)


                       Olvin Danilo Javier-Colindres                                Case Number: 3:19-mj-21100

                                                                                Kenneth Robert McMullan
                                                                                Defendant's Attorney


    REGISTRATION NO. 83663298
    THE DEFENDANT:
     IZI pleaded guilty to count(s) 1 of Complaint
                                                ~~~~~~~~~~~~~~~~~~~~~~~~~~~~~




     D was found guilty to count(s)
             after a plea of not guilty.
             Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):

    Title & Section                       Nature of Offense                                                          Count Number(s)
    8:1325                                ILLEGAL ENTRY (Misdemeanor)                                                 1

     D The defendant has been found not guilty on count(s)                   ~~~~~~~~~~~~~~~~~~~-




     0 Count(s)            ~~~~~~~~~~~~~~~~~-
                                                                                    dismissed on the motion of the United States.

                                                IMPRISONMENT
           The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
    imprisoned for a term of:

                                        ':6   TIME SERVED                    D _________ days

     IZI Assessment: $10 WAIVED IZI Fine: WAIVED
     IZI Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
     the defendant's possession at the time of arrest upon their deportation or removal.
     D Court recommends defendant be deported/removed with relative,                           charged in case


         IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
    of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
    imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
    United States Attorney of any material change in the defendant's economic circumstances.

                                                                              Tuesday, March 5, 2019
                                                                               a e of Imposition of Sentence

                   i   I       f\   n                        FILED
    Received       V. lJLIL
                  DUSM
                           <
                                                              MAR 0 5 2019
                                                    CLERK, U.S. DISTRICT COUR
                                                  SOUTHERN DISTRICT OF CALIFORNIA
                                                  BY                      DEPUTY

    Clerk's Office Copy                                                                                                        3:19-mj-21100
